Citation Nr: 1828204	
Decision Date: 05/09/18    Archive Date: 05/18/18

DOCKET NO.  16-04 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of bladder cancer, claimed as due to exposure to contaminated water at Camp Lejeune, North Carolina.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Neilson, Counsel



INTRODUCTION

The Veteran had active duty service from June 1963 to June 1967. 

This appeal to the Board of Veterans' Appeals (Board) arose from a July 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, where all claims involving contaminated water at Camp Lejeune are now processed.  The Philadelphia RO currently has jurisdiction over the appeal.  In that decision, the RO, inter alia, denied service connection for residuals of bladder cancer.  In August 2015, the Veteran filed a notice of disagreement (NOD) wherein he disagreed with the RO's denial of service connection for residuals of bladder cancer.  A statement of the case (SOC) was issued in December 2015 and the Veteran submitted a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) the following month.

On his VA Form 9, the Veteran checked the box indicating his desire for a videoconference hearing before a Veterans Law Judge.  However, in correspondence received in April 2017, the Veteran withdrew his hearing request.  38 C.F.R. § 20.704(e) (2017).

In April 2017, the Vice Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C. § 7107(a)(2)(C) (2012) and 38 C.F.R. § 20.900(c) (2017). 

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  All records have been reviewed.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  The Veteran was stationed at Camp Lejeune, North Carolina, from October 1963 to April 1964 and from September 1965 to June 1967; he is thus shown to have served there for at 30 days after August 1, 1953.

3.  The Veteran has current residuals of bladder cancer, and based on the evidence of record, in-service incurrence of bladder cancer may be presumed.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer residuals are met.   38 U.S.C. §§ 1110, 1116, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017); 82 Fed. Reg. 4173 (Jan. 13, 2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017). 

Given the Board's favorable resolution to the claim for service connection for residuals of bladder cancer, the Board finds that all necessary actions in connection with the claim have been accomplished.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether elements of a claim are met is based on an analysis of all the evidence of record and the evaluation of its competency, credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In the instant case, the Veteran is seeking service connection for residuals of bladder cancer, which he believes may be related to his exposure to contaminated water while stationed at Camp Lejeune.  

At the outset, the Board notes that the evidence establishes that the Veteran was first diagnosed as having bladder cancer in 1990.  A cystoscopy preformed in September 1991 revealed a recurrent tumor.  The Veteran then underwent a transurethral resection of the bladder, as well as a radical cystoprostatectomy.  In a March 2014 statement, the Veteran's private physician noted that the Veteran was cured of his bladder cancer, but noted that he is required to wear a urinary ostomy bag because of the cystoprostatectomy.  The physician then stated that the exact cause of the Veteran's bladder cancer could not be directly or exactly identified, but his exposure to chemically contaminated water may have contributed to the increased risk of developing bladder cancer.

Regarding the Veteran's specific theory of entitlement, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service, from October 1963 to April 1964, and from September 1965 to June 1967.  Notably, VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking water contaminated with volatile organic compounds (VOCs), which chemicals were primarily "perchloroethylene [(PCE)], trichloroethylene [(TCE)], benzene, and vinyl chloride."  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013).  78 Fed. Reg. 55,671, 55, 672 (Sept. 11, 2013); see Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011); VBA Training Letter 11-03 (Revised) (November 29, 2011) (rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project).  

In September 2016, based on the conclusions of scientific authorities, VA published a proposed regulation to establish a presumption of service connection for certain diseases associated with exposure to contaminated water at Camp Lejeune.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 81 Fed. Reg. 62419 (Sept. 9, 2016).

In January 2017, VA published the final rule amending 38 C.F.R. §§ 3.307 and 3.309 relating to presumptive service and adding eight diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune, North Carolina, from August 1, 1953, to December 31, 1987.  See Diseases Associated With Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4173 (Jan. 13, 2017).  This final rule establishes presumptive service connection for veterans, former reservists, and former National Guard members who served at Camp Lejeune for no less than 30 days (either consecutive or nonconsecutive) during this period, and who have been diagnosed with any of the following eight diseases: adult leukemia, aplastic anemia/myelodysplastic syndromes, bladder cancer, kidney cancer, liver cancer, multiple myeloma, non-Hodgkin lymphoma, and Parkinson's disease.  82 Fed. Reg. at 4184-85.  The final rule became effective March 14, 2017, and the amended provisions of 38 C.F.R. §§ 3.307 and 3.309 are applicable to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  

Accordingly, the law now provides that, in addition to the general rules pertaining to establishing service connection set forth above, there are certain diseases, to include Parkinson's disease, that are presumed associated with exposure to "contaminants in the water supply at Camp Lejeune," if the requirements of 38 C.F.R. § 3.307(a)(7) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  82 Fed. Reg. at 4184-85.  Specifically, amended regulation 38 C.F.R. 3.307(a)(7) requires no less than 30 days (consecutive or nonconsecutive) of service at Camp Lejeune during the period beginning on August 1, 1953, and ending on December 31, 1987, and that a disease listed in 38 C.F.R. § 3.309(f) shall have become manifest to a degree of 10 percent or more at any time after service.  Id.

As noted above, the Veteran's service treatment records establish that he was stationed at Camp Lejeune during service, from October 1963 to April 1964, and from September 1965 to June 1967.  As he served for at least 30 days during the requisite time period and after August 1, 1973, in-service exposure PCE, TCE, benzene, and vinyl chloride is presumed, as the record contains no affirmative evidence to establish that the Veteran was not exposed to contaminants in the water supply while stationed at Camp Lejeune.  See id. at 4185.  

Furthermore, bladder cancer is generally evaluated under 38 C.F.R. § 4.115b, Diagnostic Code 7528, which pertains to malignant neoplasm of the genitourinary system and provides for a 100 percent disability rating.  38 C.F.R. § 4.115b, Diagnostic Code 7528 (2017).  As the evidence establishes a past diagnosis of bladder, the Board is satisfied that the Veteran's bladder cancer was shown to have become manifest to a degree of at least 10 percent.  Furthermore, although the Veteran is cured of his bladder cancer, the record shows that the Veteran has required use of a urinary ostomy bag resulting from treatment for his bladder cancer.  The Board is thus satisfied that the record demonstrates current residuals of bladder cancer.  

Accordingly, because the Veteran's claim for service connection for residuals of bladder cancer was pending before VA as of March 14, 2017, the effective date of the amended provisions of 38 C.F.R. §§ 3.307 and 3.309, he is entitled to service connection for such on a presumptive basis, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 82 Fed. Reg. at 4184-85.  Specifically, 38 C.F.R. § 3.307(d) provides that the presumption of service connection may be rebutted by affirmative evidence to the contrary.  38 C.F.R. § 3.307(d); see 38 U.S.C. § 1113 (2012).  "Evidence which may be considered in rebuttal of service incurrence of a disease listed in § 3.309 will be any evidence of a nature usually accepted as competent to indicate the time of existence or inception of disease, and medical judgment will be exercised in making determinations relative to the effect of intercurrent injury or disease."  38 C.F.R. § 3.307(d).  "The expression 'affirmative evidence to the contrary' will not be taken to require a conclusive showing, but such showing as would, in sound medical reasoning and in the consideration of all evidence of record, support a conclusion that the disease was not incurred in service."  Id.

In the instant case, the RO obtained a medical opinion in May 2015 from a VA clinician who is or was a member of the "Subject Matter Expert Panel, Camp Lejeune Contaminated Water Project."  The VA clinician opined that it is less likely than not that the Veteran's bladder cancer was caused by or related to any exposure to known toxins while he was stationed at Camp Lejeune.  As rationale for the negative opinion, the clinician relied on the Veteran's history of smoking and also stated that a review of the medical literature indicated that occupational studies finding an increased risk of bladder cancer with exposure to PCE showed levels of exposures that were significant and considerably higher than exposure found at Camp Lejeune.  

However, as discussed when VA proposed the creation of a presumption of service connection for certain conditions associated with exposure to contaminated water at Camp Lejeune, the VA Technical Workgroup (TWG) noted that at least one of the internationally recognized scientific authorities had recently concluded that there is a positive association between bladder cancer and PCE.  It isn't clear whether the VA clinician considered that specific study.  The Board also points out that the Veteran ceased smoking 20 years prior to being diagnosed as having bladder cancer.  Although the VA clinician noted that smoking cessation decreased the risk of developing bladder cancer, it is unclear what weight he gave to the fact in connection with the Veteran's specific presentation.  It also does not appear that the VA clinician considered whether the Veteran's exposure to contaminants in the water at Camp Lejeune could be a contributing cause of the Veteran's development of bladder cancer, as opposed to the sole cause.  Given this, and considering VA's ultimate conclusion that scientific evidence demonstrates a likely association between exposure to contaminants in the water at Camp Lejeune and the development of bladder cancer, the Board cannot conclude that the May 2015 VA opinion constitutes "affirmative evidence to the contrary" sufficient to rebut the presumption of service connection in this case.  See 38 C.F.R. § 3.307(d).

Accordingly, as VA has amended 38 C.F.R. §§ 3.307 and 3.309 to establish a presumption of service connection for certain disease associated with exposure to contaminants in the water supply at Camp Lejeune, and has included bladder cancer as one such disease, the Board finds that under the newly amended regulations, the Veteran is entitled to service connection on a presumptive basis as due to such exposure.  See 38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(7); 3.309(f); 82 Fed. Reg. 4184.


ORDER

Service connection for bladder cancer residuals is granted.




____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


